Citation Nr: 0827665	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-24 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Propriety of the termination of the appellant's non-service-
connected pension benefits, to include the issue whether the 
character of the appellant's discharge from service is a bar 
to VA monetary benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The appellant had active military service from July 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 administrative decision 
by the VA RO in Cleveland, Ohio, that, in part, determined 
that the character of the appellant's discharge from service 
constituted a bar to his previously awarded non-service-
connected pension benefit.

In December 2006, the appellant was notified of the time and 
place of a Board hearing he had requested in connection with 
his appeal.  See 38 C.F.R. § 20.704(b) (2007).  He failed to 
report for the hearing, however, and no request for 
postponement was ever received.  Accordingly, the Board will 
process his appeal as though the request for hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The appellant's original discharge certificate indicates 
that he was discharged from service under other than 
honorable conditions.

2.  The appellant received an upgraded discharge under the 
April 5, 1977, Department of Defense's Special Discharge 
Review Program, which awarded him a discharge under honorable 
conditions, effective in May 1977.

3.  The bases for the appellant's discharge from service, 
which included numerous absences without leave, constitute 
willful and persistent misconduct.

4.  The appellant's discharge from service was not under 
conditions other than dishonorable.

4.  The appellant's discharge under other than honorable 
conditions due to willful and persistent misconduct bars him 
from VA benefits (other than health care and related 
benefits), including non-service-connected pension benefits.


CONCLUSION OF LAW

The character of the appellant's discharge from service 
constitutes a bar to VA benefits (other than health care and 
related benefits), including non-service-connected pension 
benefits.  38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. §§ 3.1(d), 
3.12 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

These provisions generally do not apply, however, in cases 
where the law is dispositive of the claim, meaning the facts 
are firmly established and not in dispute.  Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); see also Mason v. Principi, 16 Vet. App. 129 (2002).  
In Manning v. Principi, 16 Vet. App. 534 (2002) (citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc)), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  As explained below, 
the appellant's principal contention is that his upgraded 
discharge entitles him to status as a veteran.  The Board 
finds that this is a case in which the law, and not the 
evidence, is dispositive, and where the law precludes 
benefits, the appeal must be terminated because of the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Under such circumstances, where there is no 
reasonable possibility that providing additional assistance 
would aid in substantiating a claim, VA is not required to 
take any further action to assist the claimant.  38 U.S.C.A. 
§ 5103A(a).  Specifically, the VCAA does not affect matters 
on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Therefore, the Board concludes that the appellant's claim is 
not subject to the provisions of the VCAA.  

II.  Analysis

Under the relevant law, a "person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997), citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, a claimant must demonstrate qualifying 
service and character of discharge by a preponderance of 
evidence).  For purposes of VA benefits, a "veteran" is a 
person discharged or released from active service under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2007).  If the former 
service member did not die in service, then pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12.  A discharge under honorable conditions is 
binding on VA as to the character of discharge.  See 38 
C.F.R. § 3.12(a).

Certain offenses act as a bar to entitlement to veterans' 
benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  Among those 
offenses is a discharge under other than honorable conditions 
issued because of willful and persistent misconduct.  
38 C.F.R. § 3.12(d)(4).  A discharge due to a minor offense 
is not considered willful and persistent misconduct if 
service was otherwise honest, faithful, and meritorious.  
However, a discharge from military service under other than 
honorable conditions because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  Therefore, 
such a discharge renders a claimant ineligible for veterans' 
benefits.  38 U.S.C.A. § 101(2).  

Importantly, an honorable or general discharge awarded under 
one of the following programs does not remove any bar to 
benefits imposed by 38 C.F.R. § 3.12(d):  (1) The President's 
directive of January 19, 1977, initiating further action with 
respect to Presidential Proclamation 4313 of September 16, 
1974; or (2) the Department of Defense's Special Discharge 
Review Program effective April 5, 1977; or (3) any discharge 
review program implemented after April 5, 1977, and not made 
applicable to all persons administratively discharged or 
released from active military, naval or air service under 
other than honorable conditions.  38 C.F.R. § 3.12(h) (2007).

Review of the claims file reflects that the appellant's DD 
Form 214 shows a date of entry in July 1970 and a date of 
discharge in January 1972.  The DD Form 214 reflects that the 
appellant was originally discharged under conditions other 
than honorable.  In May 1977, under the April 5, 1977, 
Department of Defense's special discharge review program 
(SDRP), the Army upgraded the appellant's discharge to under 
honorable conditions, pursuant to temporarily revised 
standards for upgrading other than honorable discharges from 
service during the Vietnam era.  In October 1977, however, 
Congress enacted legislation for the purpose of denying 
individuals' entitlement to veterans' benefits if their 
discharge upgrades were based solely on the more relaxed 
criteria, so that these individuals would not be provided any 
"unique or special advantages" over other former 
servicemen.  Pub. L. No. 95-126, 91 Stat. 1106 (1977).  This 
legislation required a discharge review board to review the 
SDRP upgrades on a case-by-case basis under uniform standards 
historically consistent with criteria for determining 
honorable service.

The appellant's service records show that the appellant was 
absent without leave (AWOL) for multiple periods during his 
period of active duty.  Specifically, as noted in his service 
personnel records, the appellant went AWOL from December 19, 
1970, to January 12, 1971; from January 18, 1971, to January 
19, 1971; from February 6, 1971, to March 1, 1971; from 
September 7, 1971, to October 4, 1971; and from October 4, 
1971, to November 22, 1971, for a total of 124 days.  The 
evidence shows that the appellant received a special court 
martial in April 1971 for unauthorized absences, at which he 
received a sentence of confinement to hard labor for 5 months 
and forfeiture of $90.00 of pay per month for 5 months.  In 
December 1971, the Department of the Army recommended that 
the appellant be discharged for the good of the service due 
to his military offenses.  As part of his discharge, a 
pending special court martial relating to the appellant's 
later periods of AWOL was dismissed.

Review of the record further reflects that the appellant's DD 
Form 214 was upgraded in May 1977 pursuant to evaluation by 
the SDRP, which upgraded the appellant's discharge to under 
honorable conditions.  The Board notes, however, that the 
record also contains a VA administrative decision, dated in 
April 1976, concluding that the appellant's discharge was 
found to have been issued under dishonorable conditions.  
This determination was based on VA's finding that the 
appellant's discharge was the result of willful and 
persistent misconduct.  In reaching this conclusion, VA noted 
in particular the appellant's repeated AWOL periods over the 
course of his active duty.  

In March 2004, pursuant to the claim at bar, the RO issued an 
administrative decision regarding the character of the 
appellant's discharge.  In that determination, the RO 
determined that the appellant's discharge was not considered 
to be under conditions other than dishonorable.  Noting that 
the appellant's discharge had been upgraded under the SDRP 
but that he had not subsequently been provided a discharge 
determination under uniform standards of honorable service, 
the RO determined that the appellant's initial discharge was 
due to willful and persistent misconduct in the form of his 
repeated periods of AWOL during service.  The RO noted that 
the appellant accepted the initial discharge under other than 
honorable conditions to avoid a special court martial 
stemming from a period during which he had been AWOL for 
several months and that his discharge was sought "for the 
good of the service."  

As noted, the evidence shows that the appellant received a 
discharge under other than honorable conditions because of 
his repeated unauthorized absences from the military.  The 
appellant's total periods of AWOL equal approximately 124 
days out of the 18 months he served, nearly one-quarter of 
the appellant's total period of active duty.  Because no 
period of AWOL was for a continuous period of more than 180 
days, these offenses do not satisfy the regulatory 
requirement that an appellant's other than honorable 
discharge constitutes a bar to the payment of benefits under 
38 C.F.R. § 3.12(c)(6) for AWOL.  However, the Board finds 
that the offenses that led to his discharge were willful and 
persistent misconduct, as defined under 38 C.F.R. § 
3.12(d)(4).

The record shows that the appellant's offenses, namely 
repeated unauthorized absences, were the types of offenses 
that precluded him from performing his military duties.  In 
addition, there is no evidence to support any contention that 
the offenses should be considered "minor," as the appellant 
was repeatedly absent without authorization throughout his 
military service.  Moreover, the Court has specifically held 
that unauthorized absence is the type of offense that would 
interfere with and preclude the performance of an appellant's 
military duties, and thus could not constitute a minor 
offense.  See Copper v. Brown, 6 Vet. App. 450, 453-53 
(1994).  Therefore, the Board finds that the appellant's 
conduct was indeed willful and persistent misconduct, and 
therefore his discharge is considered to have been issued 
under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).

The appellant has asserted that he is entitled to benefits on 
the basis that his discharge was upgraded pursuant to the 
SDRP.  The appellant is correct in that the evidence shows 
that, effective May 27, 1977, his discharge was upgraded to 
under honorable conditions under the SDRP.  However, in March 
2004, VA determined that the appellant did not qualify for 
upgrading under uniform standards for the determination of 
honorable service.  Instead, relying on the appellant's 
history of multiple periods of AWOL during his 18-month 
enlistment, VA determined that the appellant's discharge was 
due to willful and persistent misconduct.  Therefore, because 
VA determined that the appellant's upgrade did not meet 
uniform standards and that his initial character of discharge 
determination was based on his willful and persistent 
misconduct, the Board concludes that the bar to benefits 
under 38 C.F.R. § 3.12(d)(4) is not removed.  See 38 C.F.R. § 
3.12(h)(2).

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge. 38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).  Here, however, the appellant has not 
claimed that he was insane at the time of his absences, nor 
is there any evidence to suggest that he was insane at any 
time during active duty.  The appellant has instead contended 
that his periods of AWOL were necessitated by "compelling 
circumstances."  In particular, the appellant has stated 
that his police record was held against him by other soldiers 
and officers and that his military superiors punished him by 
assigning distasteful duty.  The appellant further contends 
in his August 2005 VA Form 9 (Appeal to Board of Veterans' 
Appeals) that he was unable to "associate with anyone but a 
few others that were considered misfits" and was not 
supported by his superiors.  He thus contends that he went 
AWOL to avoid persecution and harassment.  However, the Board 
notes that under 38 C.F.R. § 3.12(c)(6), the "compelling 
circumstances" may acquit only those who are barred from VA 
benefits by reason of a period of AWOL lasting at least 180 
consecutive days.  Here, the appellant was found to have been 
AWOL for a total period of 124 nonconsecutive days, fewer 
than the 180-day period required by 38 C.F.R. § 3.12(c)(6).  
Thus, the "compelling circumstances" exception is 
unavailable to remove the bar set by C.F.R. § 3.12(h)(2).  
The appellant thus remains barred from receipt of VA monetary 
benefits such as the non-service-connected pension at issue 
here. 

In sum, the Board finds that the foregoing evidence 
establishes that the appellant's repeated periods of AWOL 
qualify as willful and persistent misconduct.  38 C.F.R. 
§ 3.12(d)(4).  Accordingly, the character of his discharge is 
a bar to his receipt of VA non-service-connected pension 
benefits.  The Board notes that in his August 2005 VA Form 9 
the appellant stated that he planned to submit an application 
for upgrade of character of discharge through the United 
States Department of Defense.  The Board invites the 
appellant to submit the results of any such application, 
should he obtain an upgraded discharge through an examination 
under uniform published standards historically consistent 
with criteria for determining honorable service.

For all the foregoing reasons, the Board finds that the 
appellant's discharge from active military service is 
considered to have been issued under dishonorable conditions.  
Because the discharge was not under conditions other than 
dishonorable, it acts as a bar to the receipt of VA benefits 
(other than health care and related benefits), including the 
non-service-connected pension benefits at issue here.  An 
exception is not warranted because the appellant was not 
insane at the time of committing the offenses causing such 
discharge.  38 C.F.R. § 3.12.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA non-service-connected pension benefits; the 
appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


